


Exhibit 10.7

 

TRANSITIONAL TRADEMARK LICENSE AGREEMENT

 

This TRANSITIONAL TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of
September 24, 2018 and effective as of the Effective Date (as defined in the
Separation Agreement), is entered into by and among Eli Lilly and Company, an
Indiana corporation (the “Licensor”); Elanco Animal Health Incorporated, an
Indiana corporation (the “Licensee”); and, solely for the purposes of
Section 11(a)(iii), Elanco US Inc., a Delaware corporation (“Elanco US”).

 

WHEREAS, pursuant to that certain Master Separation Agreement by and between
Licensor and Licensee, dated on or about the date hereof (the “Separation
Agreement”), and the Ancillary Agreements, Licensor has transferred the Animal
Health Business to Licensee in contemplation of the Separation and IPO;

 

WHEREAS, Licensor and Elanco US previously entered into that certain Trademark
License Agreement, dated as of July 14, 2016 (the “Trademark License
Agreement”), pursuant to which Licensor granted to Elanco US a license under
certain of its Trademarks and the Parties and Elanco US now desire to wholly
supersede and replace the Trademark License Agreement with the terms of this
Agreement; and

 

WHEREAS, in order to provide for an orderly transition from the Animal Health
Business operating as a division of Licensor to operating as a standalone
publicly-traded company, Licensor and Licensee have agreed to enter into this
Agreement, pursuant to which Licensor has agreed to grant to Licensee limited
rights to use the “LILLY” and “ELI LILLY AND COMPANY” Trademarks (including
word, logo and design versions) on a transitional basis in accordance with the
terms, and subject to the conditions, set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth for
such terms in the Separation Agreement.  For the purpose of this Agreement, the
following capitalized terms have the following meanings:

 

(a)                                 “Advertising Materials” means advertising
and promotional materials in any medium, including any websites, that Licensee
uses in connection with the sale and distribution of the Products.

 

(b)                                 “Licensed Territory” means, with respect to
each Licensed Trademark, the countries in which Licensee conducts the Animal
Health Business or distributes, directly or indirectly, Products that use such
Licensed Trademark in any manner.

 

1

--------------------------------------------------------------------------------


 

(c)                                  “Licensed Trademarks” means, collectively,
the trademarks “LILLY” and “ELI LILLY AND COMPANY” (including all word, logo and
design versions thereof), to the extent used on or in connection with the
Products or the Animal Health Business as of the Effective Date, as shown in
Schedule A.

 

(d)                                 “Party” means Licensor and Licensee
individually, and “Parties” means the Licensor and Licensee collectively.

 

(e)                                  “Product Packaging” means (i) the primary
packaging in which Products are packaged (e.g., blister packs or bottles with
labels), (ii) the secondary packaging in which Products are packaged (e.g.,
boxes containing blister packs or bottles) and (iii) any leaflets contained
inside the secondary packaging.

 

(f)                                   “Products” means any products sold by or
through the Animal Health Business.

 

(g)                                  “Regulatory Approval” means the approval,
registration, license or authorization of a Governmental Authority necessary for
the manufacturing, distribution, use, promotion or sale of a Product for one or
more indications in a country or other regulatory jurisdiction, including
approval of Biologics License Applications (as defined by applicable Law) in the
United States and Marketing Authorizations in the European Union or other
European countries.

 

(h)                                 “Third Party” means any Person other than
Licensor, Licensee, or one of their Subsidiaries.

 

2.                                      License Grants.

 

(a)                                 License to Use Licensed Trademarks on
Product Packaging.

 

(i)                                     Beginning on the Effective Date and
solely for the term set forth in Section 2(a)(iii), Licensor hereby grants to
Licensee a non-exclusive, non-transferable (subject to Section 11(d)),
sublicensable (subject to Section 2(d)), fully paid-up, royalty-free, temporary
(in accordance with Section 2(a)(iii)), limited right and license to use the
Licensed Trademarks on Product Packaging for the Products, subject to the terms
of this Agreement and solely in the Licensed Territory, in each case in a manner
consistent with the operation of the Animal Health Business for the six
(6) month period immediately prior to the Effective Date or as otherwise
approved in writing by Licensor (the “Product Packaging License”).

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Re-branding.  The Product Packaging
License is granted solely for transitional purposes, and Licensee shall use
commercially reasonable efforts to cease its use of all of the Licensed
Trademarks as quickly as practicable after the Effective Date, including by
seeking labeling approval from a Governmental Authority to change the Product
Packaging so that such Product Packaging no longer displays any Licensed
Trademarks or by completing the transfer of the Regulatory Approvals and
replacing the Licensed Trademarks with Licensee’s name or house mark.

 

(iii)                               Term.  Unless terminated earlier under
Section 10, the Product Packaging License will terminate, on a
Product-by-Product and (to the extent applicable) country-by-country basis,
after the receipt by Licensee of labeling approval from the relevant
Governmental Authority for any such Product to change the Product Packaging so
that such Product Packaging no longer displays any Licensed Trademarks,
consistent with the timelines specified in regulations or guidance from such
Governmental Authority on implementation of labeling changes. Notwithstanding
the foregoing, under no circumstances shall the Product Packaging License expire
later than four (4) years after the Effective Date; provided, however, that upon
the Parties’ mutual agreement, the term of the Product Packaging License can be
extended for one (1) additional year (beyond the four (4) year period
immediately following the Effective Date).

 

(iv)                              Notice Obligations of Licensee.  Licensee
shall provide written notice to Licensor promptly upon Licensee’s receipt of any
labeling approval from the relevant Governmental Authority with respect to any
Product to change the Product Packaging so that such Product Packaging no longer
displays any Licensed Trademarks.

 

(b)                     License to Use Licensed Trademarks in Advertising
Materials. Beginning on the Effective Date and solely for the term of the
Product Packaging License, Licensor hereby grants to Licensee a non-exclusive,
non-transferable (subject to Section 11(d)), sublicensable (subject to
Section 2(d)), fully paid-up, royalty-free, temporary (in accordance with
Section 2(a)(iii)), limited right and license to use the Licensed Trademarks in
Advertising Materials, including advertising online and via social media
outlets, in connection with the Products, subject to the terms of this Agreement
and solely in the Licensed Territory, in each case in a manner consistent with
the operation of the Animal Health Business for the six (6) month period
immediately prior to the Effective Date or as otherwise approved in writing by
Licensor.

 

(c)                      License to Use Licensed Trademarks in the Animal Health
Business.  Beginning on the Effective Date and solely for the term of the
Product Packaging License, Licensor hereby grants to Licensee a non-exclusive,
non-transferable (subject to Section 11(d)), sublicensable (subject to
Section 2(d)), fully paid-up, royalty-free, temporary (in accordance with
Section 2(a)(iii)), limited right and license to use the Licensed Trademarks,
including as a trade name, in connection with the distribution and sale of the
Products and in Licensee’s business records used in connection with the
day-to-day operation of the Animal Health Business (including Company Books and
Records, human resource records,

 

3

--------------------------------------------------------------------------------


 

bank statements, invoices and Regulatory Approval applications), subject to the
terms of this Agreement and solely in the Licensed Territory, in each case in a
manner consistent with the operation of the Animal Health Business for the six
(6) month period immediately prior to the Effective Date or as otherwise
approved in writing by Licensor.

 

(d)                     Sublicensing.  Licensee may sublicense (i) rights it
receives under Sections 2(a) through 2(c) to its Affiliates and (ii) rights it
receives under Sections 2(a) and 2(b) to (A) distributors of Product or
(B) buyers of any divested Product lines, in each case if, at the time of
distribution by any such distributor or purchase by any such buyer, such
Products (or Product lines) are still subject to such licenses (each such
sublicense recipient in (i) or (ii), a “Sublicensee”), on the condition that
each Sublicensee agrees in a written sublicense agreement to be bound by terms
of use and obligations with respect to the Licensed Trademarks that are no less
restrictive than those set forth in this Agreement.  Licensee is liable to
Licensor and, as between the Parties, to all other Persons, for the failure of
any Sublicensee to comply with its sublicense agreement to the same extent that
Licensee would have been liable had Licensee failed to comply with this
Agreement.  Any sublicenses granted under this Section 2(d) shall automatically
terminate upon the termination of the relevant license to Licensee hereunder.

 

3.                                      Reservation of Rights.  Licensor
reserves all rights in and to the Licensed Trademarks.  Licensee acknowledges
and agrees that as between Licensor and Licensee, Licensor is the sole and
exclusive owner of all right, title and interest in, to and under the Licensed
Trademarks, including all goodwill of the business connected with the use of, or
symbolized by, the Licensed Trademarks.  All goodwill generated by Licensee’s
use of the Licensed Trademarks inures solely to the benefit of Licensor. 
Nothing in this Agreement grants Licensee any ownership or other proprietary
interest in any Licensed Trademarks.

 

4.                                      Restrictions on Use.  Without limiting
the generality of Section 3 of this Agreement, Licensee will not nor attempt to,
nor permit, enable, or request any of its Subsidiaries to:

 

(a)                     use any Licensed Trademarks in any manner, or engage in
any other act or omission, that would be reasonably likely to impair any right
of Licensor in, to or under the Licensed Trademarks, including any act or
omission that would be reasonably likely to invalidate or cause the cancellation
or abandonment of any Licensed Trademarks;

 

(b)                     file, acquire or otherwise obtain any registration for
or application to register any Trademark or Internet domain name, or acquire,
create or otherwise obtain any social media account that consists of,
incorporates, uses, or is confusingly similar to any Licensed Trademarks,
whether with any Governmental Authority, Internet domain name registrar, social
media platform or otherwise (each of the foregoing, a “Registration”);

 

(c)                      adopt or use any variation, derivation or acronym of
the Licensed Trademarks or any word, symbol or Trademark confusingly similar to
the Licensed Trademarks (each, a “Variation”);

 

(d)                     use any Licensed Trademarks together with any other
word, symbol or Trademark so as to form a composite Trademark (each, a
“Composite”);

 

4

--------------------------------------------------------------------------------


 

(e)                      represent to any other Person that Licensee, any of its
Subsidiaries or any other Person (other than Licensor or its successors in
interest to the Licensed Trademarks) has or will have any ownership interest in
any Licensed Trademarks;

 

(f)                       grant or attempt to grant a security interest in or
lien on, record any security interest or lien on, or otherwise encumber, any
Licensed Trademarks or this Agreement; or

 

(g)                      contest, challenge or otherwise make any claim or take
any action adverse to Licensor’s ownership of or interest in, or the validity
of, the Licensed Trademarks, including in any proceeding before any Governmental
Authority.

 

5.                                      Transfer of Rights.  If Licensee has or
acquires any rights in, to or under the Licensed Trademarks, or any
Registrations, Composites or Variations, Licensee hereby irrevocably assigns all
such rights to Licensor.  At the reasonable request of Licensor, Licensee will
execute any document, and perform any act reasonably necessary to obtain or
confirm, Licensor’s or its designee’s exclusive ownership interest in and to the
Licensed Trademarks and Registrations, in each applicable jurisdiction,
including executing and delivering applications, oaths, declarations,
affidavits, waivers, assignments and other documents.

 

6.                                      Compliance with Laws.  Licensee will
comply with all applicable Laws in connection with its use of the Licensed
Trademarks, including the sale, distribution, promotion and advertising of
Products, in connection with its use of the Advertising Materials, and in
connection with any other exercise of the rights and licenses granted to it
under this Agreement.

 

7.                                      Quality Control.

 

(a)                                 Licensee will use the Licensed Trademarks
under the terms of this Agreement solely in a manner consistent with the
operation of the Animal Health Business for the six (6) month period immediately
prior to the Effective Date or as otherwise approved in writing by Licensor.

 

(b)                                 Licensee will comply with any
specifications, standards and directions that Licensor may provide in writing
from time to time relating to the use of the Licensed Trademarks under this
Agreement.

 

(c)                                  Concerning any Products manufactured by
Licensor or its Subsidiaries, or by any Third Party in privity of contract with
Licensor or its Subsidiaries, Licensee will not tamper, modify or otherwise take
any action to affect the quality of such Products.

 

(d)                                 Concerning any Products manufactured by
Licensee or its Subsidiaries, or by any Third Party in privity of contract with
Licensee or its Subsidiaries, Licensee will ensure that such Products at all
times meet or exceed (i) the quality and manufacturing standards of similar
products in the Products’ industry, (ii) the then-current Good Manufacturing
Practices applicable to such Products, (iii) any other standards imposed by the
applicable Governmental Authorities and (iv) any specifications and quality
provisions set forth in any agreement entered into by the Parties.  Licensee
will notify Licensor in writing in the event that any Product does not meet such
standards.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Inspection.  Licensee will permit Licensor
to enter any place used for the storage or distribution of the Products,
Advertising Materials or Company Books and Records to inspect (at reasonable
times and on reasonable advance notice) the methods of storage and distribution
to ensure compliance with the quality standards, or any other specifications or
requirements, described in this Agreement.  Licensee will promptly cease all use
of any Licensed Trademark identified by Licensor that does not comply with this
Agreement.

 

(f)                                   Notice.  Except where Product Packaging or
Advertising Materials originate with Licensor or Licensor’s Subsidiary, Licensee
will, to the extent physically practicable, include on all Product Packaging and
Advertising Materials that bear a Licensed Trademark (i) a statement that the
Licensed Trademark used thereon is a trademark of Licensor and used under
license (or any similar statement required by Licensor concerning the status of
the Licensed Trademarks), and (ii) the symbols “®,” “™” or other notice required
by Licensor and/or the applicable Governmental Authority in proximity to each
prominent use of such Licensed Trademark.

 

8.                                      Enforcement and Maintenance.

 

(a)                                 Notification. Licensee will promptly notify
Licensor upon becoming aware of any use of, or any application or registration
for, a Licensed Trademark by any Third Party which Licensee considers might be
(i) an infringement, dilution or other violation of such Licensed Trademark or
(ii) a claim asserted by any Person that such Licensed Trademark is invalid or
that Licensee’s use of such Licensed Trademark infringes, dilutes or otherwise
violates any Person’s Trademark or other rights.

 

(b)                                 Enforcement.  Licensor has the sole right,
but not the obligation, to take action against other Persons in the courts,
administrative agencies or otherwise, at Licensor’s cost and expense, to
(i) prevent or terminate infringement, dilution or other violation of the
Licensed Trademarks, (ii) oppose or cancel applications or registrations for any
Trademarks that may conflict with any Licensed Trademarks, or (iii) otherwise
defend the Licensed Trademarks (each of (i)-(iii), an “Action”).  Licensee may
not initiate or maintain any Action on its own.

 

(c)                                  Procedure.  At the reasonable request of
Licensor, Licensee will cooperate with Licensor, at Licensor’s expense, in an
Action (including by executing, filing and delivering all documents and evidence
requested by Licensor) and will lend its name to that Action if required by Law
or if reasonably requested by Licensor.  Licensee will not assert or maintain
any claim against Licensor based on or arising out of Licensor’s handling of or
decisions concerning any Action or any settlement or compromise thereof, and
Licensee hereby irrevocably releases Licensor from all such claims.  All damages
or other compensation of any kind recovered in any Action or from any settlement
or compromise thereof, are for the sole benefit of Licensor.

 

(d)                                 Maintenance.  As between Licensor and
Licensee, Licensor is responsible for prosecuting, maintaining and renewing
applications and registrations for the Licensed Trademarks (“Maintenance”). 
Licensor will use commercially reasonable efforts to maintain the Licensed
Trademarks during the term of this Agreement.  At Licensor’s request and
expense, Licensee will cooperate and provide assistance to Licensor in
connection with Maintenance, including (i) supplying specimens and other samples
of Licensee’s use of the Licensed

 

6

--------------------------------------------------------------------------------


 

Trademarks and (ii) executing documents and performing lawful acts as reasonably
requested by Licensor.

 

9.                                      Indemnification.  Each Party hereby
agrees to indemnify, defend and hold harmless the other Party and its
Subsidiaries, and their respective officers, directors, employees, shareholders,
members, partners, agents, representatives, successors, and assigns
(collectively, “Indemnitees”), from any losses, liabilities, claims, expenses
and damages, including reasonable legal fees and expenses, actually suffered or
incurred by such Indemnitee to the extent arising out of or resulting from the
breach of any covenant or agreement by the first Party in this Agreement.

 

10.                               Term and Termination.

 

(a)                                 Term.  This Agreement shall be effective as
of the Effective Date through the earlier of the date of (A) termination of the
last-to-terminate Product Packaging License (as set forth in Section 2(a)(iii)),
or (B) four (4) years after the Effective Date (or, if the Parties have agreed
to extend the Product Packaging License in accordance with Section 2(a)(iii),
five (5) years after the Effective Date), unless earlier terminated under this
Section 10.

 

(b)                                 Termination.  Licensor may terminate this
Agreement and any of the rights granted to Licensee under this Agreement at any
time by providing written notice of termination to Licensee if Licensee commits
a breach of this Agreement and the breach continues unremedied for a period of
fifteen (15) Business Days after Licensor provides written notice to Licensee
describing the nature of the breach.

 

(c)                                  Effect of Termination.  After any
termination of this Agreement by Licensor pursuant to Section 10(b), (i) all
rights of Licensee to use the Licensed Trademarks automatically terminate, and
(ii) Licensee will promptly cease using the Licensed Trademarks and will destroy
(or modify so as to remove the Licensed Trademarks) the applicable Product
Packaging and Advertising Materials as set forth in Sections 2(a) and 2(b).

 

(d)                                 License-by-License and Product-by-Product
Basis for Termination.

 

(i)                                     In the event of an unremedied,
non-material breach that gives rise to Licensor’s right to terminate this
Agreement pursuant to Section 10(b), Licensor shall terminate only the specific
licenses or Products to which such non-material breach applies.  In such a case,
this Agreement will remain in effect as to the non-terminated licenses and
Products.

 

(ii)                                  In the event of an unremedied, material
breach that gives rise to Licensor’s right to terminate this Agreement pursuant
to Section 10(b), Licensor may, in Licensor’s sole discretion, terminate any and
all licenses granted under this Agreement as to any and all Products.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Survival.  The following sections, together
with any sections that expressly survive by their terms, survive expiration or
termination of this Agreement:  Sections 1, 2(a)(iv), 3, 4(b), 4(c), 4(d), 4(e),
7, 8, 9, 10(c), 10(e) and 11.

 

11.                               Miscellaneous.

 

(a)                                 Counterparts; Entire Agreement; Conflicting
Agreements.

 

(i)                                     This Agreement may be executed in one
(1) or more counterparts, all of which shall be considered one (1) and the same
agreement, and shall become effective when one (1) or more counterparts have
been signed by each Party and delivered to the other Party.  Execution of this
Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as being, executed by an original signature.

 

(ii)                                  This Agreement, the Separation Agreement,
the other Ancillary Agreements, the exhibits, the schedules and appendices
hereto and thereto contain the entire agreement between the Parties with respect
to the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties with respect to such subject matter other than those set
forth or referred to herein or therein.

 

(iii)                               The Parties and Elanco US hereby acknowledge
and agree that the Trademark License Agreement is wholly superseded and
cancelled and replaced with the terms of this Agreement and such Trademark
License Agreement is of no further force or effect.

 

(iv)                              In the event of any inconsistency between this
Agreement and any other agreement entered into in connection with the
Transaction (including the Separation Agreement), the Separation Agreement shall
prevail.  In the event and to the extent that there shall be a conflict between
the provisions of this Agreement and the provisions of the Separation Agreement,
the Separation Agreement shall control.

 

(b)                     No Construction Against Drafter.  The Parties
acknowledge that this Agreement and all the terms and conditions contained
herein have been fully reviewed and negotiated by the Parties.  Having
acknowledged the foregoing, the Parties agree that any principle of construction
or rule of Law that provides that, in the event of any inconsistency or
ambiguity, an agreement shall be construed against the drafter of the agreement
shall have no application to the terms and conditions of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(c)                      Governing Law.  This Agreement shall be governed by and
construed and interpreted in accordance with the Laws of Indiana, without regard
to the conflict of laws principles thereof that would result in the application
of any Law other than the Laws of Indiana.

 

(d)                     Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns; provided, however, that no Party hereto may assign its
respective rights or delegate its respective obligations under this Agreement
without the express prior written consent of the other Party hereto.

 

(e)                      No Third-Party Beneficiaries.  Except for the
indemnification rights under this Agreement as set forth in Section 9, (i) the
provisions of this Agreement are solely for the benefit of the Parties hereto
and are not intended to confer upon any Person (including employees of the
Parties hereto) except the Parties any rights or remedies hereunder, and
(ii) there are no Third Party beneficiaries of this Agreement and this Agreement
shall not provide any Third Party (including employees of the Parties hereto)
with any remedy, claim, liability, reimbursement, claim of action or other right
in excess of those existing without reference to this Agreement.

 

(f)                       Notices.  All notices or other communications under
this Agreement shall be in writing and shall be deemed to be duly given when
(a) delivered in person or (b) deposited in the United States mail or private
express mail, postage prepaid, addressed as follows:

 

If to Licensor, to:

 

Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
Attention:                                         General Counsel

 

with a copy (which shall not constitute notice) to:
Trademarks@lilly.com

 

If to Licensee to:

 

Elanco Animal Health Incorporated
2500 Innovation Way
Greenfield, Indiana 46140
Attention:                                         General Counsel

 

Any Party may, by written notice to the other Party, change the address to which
such notices are to be given.

 

(g)                      Severability.  If any provision of this Agreement or
the application thereof to any Person or circumstance is determined by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held

 

9

--------------------------------------------------------------------------------

 

invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party.  Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
provision to effect the original intent of the Parties as closely as possible in
a mutually acceptable manner in order that the rights and obligations
contemplated by this Agreement be fulfilled as originally contemplated to the
greatest extent possible.

 

(h)                     Force Majeure.  No Party shall be deemed in default of
this Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, or labor
problems, or, in the case of computer systems, any failure in electrical or air
conditioning equipment.  In the event of any such excused delay, the time for
performance shall be extended for a period equal to the time lost by reason of
such delay.

 

(i)                         Headings.  The table of contents and article,
section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(j)                        Waivers of Default.  Waiver by any Party of any
default by the other Party of any provision of this Agreement shall not be
deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the other Party.

 

(k)                     Specific Performance.  In the event of any actual or
threatened default or breach of, any of the terms, conditions and provisions of
this Agreement, the Party or Parties who are or are to be thereby aggrieved
shall be entitled to seek an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof, in
each case (i) without the requirement of posting any bond or other indemnity and
(ii) in addition to any other remedy to which it or they may be entitled, at Law
or in equity.  Such remedies shall be cumulative with and not exclusive of and
shall be in addition to any other remedies which any Party may have under this
Agreement, or at Law or in equity or otherwise, and the exercise by a Party
hereto of any one remedy shall not preclude the exercise of any other remedy.

 

(l)                         Amendments.  No provision of this Agreement shall be
deemed waived, amended, supplemented or modified by any Party, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement or modification.

 

(m)                 Interpretation.  Interpretation of this Agreement (except as
specifically provided in this Agreement, in which case such specified rules of
construction shall govern with respect to this Agreement) shall be governed by
the following rules of construction: (i) words in the singular shall be held to
include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires; (ii) references to the terms
Article, Section, paragraph and Exhibit are references to the Articles,
Sections,

 

10

--------------------------------------------------------------------------------


 

paragraphs and Exhibits to this Agreement unless otherwise specified; (iii) the
terms “hereof”, “herein”, “hereby”, “hereto” and derivative or similar words
refer to this entire Agreement, including the Schedules and Exhibits hereto;
(iv) references to “$” shall mean U.S. dollars; (v) the word “including” and
words of similar import shall mean “including without limitation,” unless
otherwise specified; (vi) the word “or” shall not be exclusive; (vii) references
to “written” or “in writing” include in electronic form; (viii) provisions shall
apply, when appropriate, to successive events and transactions; (ix) a reference
to any Person includes such Person’s permitted successors and permitted assigns;
(x) any reference to “days” means calendar days unless Business Days are
expressly specified; and (xi) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded and, if the last day of such period is not a Business Day, the
period shall end on the next succeeding Business Day.

 

(n)                     Waiver of Jury Trial.  SUBJECT TO SECTIONS 11(k) AND
11(o) HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN
CONNECTION WITH THIS AGREEMENT.  EACH OF THE PARTIES HEREBY (i) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11(n).

 

(o)                     Submission to Jurisdiction; Waivers.  With respect to
any claim relating to or arising out of this Agreement, each Party to this
Agreement irrevocably (i) consents and submits to the exclusive jurisdiction of
the courts of Indiana, (ii) waives any objection which such Party may have at
any time to the laying of venue of any claim brought in any such court, waives
any claim that such claim has been brought in an inconvenient forum and further
waives the right to object, with respect to such claim, that such court does not
have jurisdiction over such Party and (iii) consents to the service of process
at the address set forth for notices in Section 11(f) herein; provided, however,
that such manner of service of process shall not preclude the service of process
in any other manner permitted under applicable Law.

 

(p)                     Further Assurances.  In addition to the actions
specifically provided for elsewhere in this Agreement, each of the Parties will
cooperate with each other and shall use its (and shall cause its Subsidiaries to
use their) commercially reasonable efforts, prior to, on and after the Effective
Date, to take, or cause to be taken, all actions, and to do, or cause to be
done, all things, reasonably necessary, proper or advisable under applicable
Laws, regulations and agreements to implement and give effect to this Agreement.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto and Elanco US have caused this
Agreement to be duly executed and delivered in its name and on its behalf as of
the date first written above.

 

LICENSOR:

 

LICENSEE:

 

 

 

Eli Lilly and Company

 

Elanco Animal Health Incorporated

 

 

 

By:

/s/ David A. Ricks

 

By:

/s/ Michael-Bryant Hicks

 

 

 

 

 

Name:

David A. Ricks

 

Name:

Michael-Bryant Hicks

 

 

 

 

 

Title:

Chairman, President and Chief Executive Officer

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

Date:

September 24, 2018

 

Date:

September 24, 2018

 

ELANCO US:

 

Elanco US Inc.

 

By:

/s/ Karen L. DeHaan-Fullerton

 

 

 

 

 

 

Name:

Karen L. DeHaan-Fullerton

 

 

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

Date:

September 24, 2018

 

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Licensed Trademarks

 

ELI LILLY AND COMPANY

 

LILLY

 

[g137912lm03i001.gif]

 

13

--------------------------------------------------------------------------------
